DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 			

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-11, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants previously amended the independent claims to recite: “each of plurality of junctions is oriented at substantially the same angle with respect to a radius of the optical surface to be cleaned”.
Such is not supported by the original disclosure.
The applicants allege that Figure 1 provides support for such limitation.
This is not persuasive.
In contrast to the applicants’ allegation the referenced Figure clearly show the referenced junctions provided at different non-specified angles. The referenced angles are clearly shown as different angles.

    PNG
    media_image1.png
    534
    605
    media_image1.png
    Greyscale



The applicants previously amended the independent claims to recite: “each of plurality of junctions including an inner opening”.
Such is not supported by the original disclosure.
The original disclosure clearly shows the junctions 33 and the inner openings 7 as being on two different ends of the second channel assembly 32. See at least Figure 1.

The applicants amended the claims to recite “the angle less than 180 degrees”.
Such is not supported by the original disclosure.
The applicants allege that Figure 1 provides support for such limitation.
This is not persuasive.
In contrast to the applicants’ allegation the referenced Figure clearly show the referenced junctions provided at non-specified angles.
Thus, the referenced Figure at best provides support for some non-specified angles. The referenced Figure does not provide support for the entire scope of the referenced limitation.

The applicants amended the claims to recite “the radius extending from a center of the optical surface to be cleaned to the particular one of the plurality of junctions”.
The applicants allege that Figure 1 provides support for such limitation.
This is not persuasive.
In contrast to the applicants’ allegation the referenced Figure does not show the alleged limitation.
In contrast it clearly shows that the radius of the optical surface could not extend to the junction 33, which is inside of the supply element. See at least Figure 1.
The referenced radius could not even extend to the inner opening 7. See at least Figure 4, which shows the device and the surface to be cleaned 103.

It is noted that the applicants allege that paragraph [0010] of the original specification supports the amended claims.
This is not persuasive because the referenced paragraph merely states:
[0010] In an embodiment the second channel assemblies are arrange symmetrically to each other between the junctions and the inner openings in a non-radial direction with respect to a center of the vortex.
This does not support any limitation indicated above. 

The applicants also previously amended the independent claims to recite “the clockwise or anticlockwise rotating vortex surrounding a center of the optical surface to be cleaned”.
Such is not supported by the original disclosure.
The applicants alleged that the support for the referenced limitation is provided by Figure 1 and the paragraph [0046].
This is not persuasive:
Paragraph [0046] is simply silent regarding the center of the optical surface.
Figure 1 does not even show the optical surface. What is referenced by numeral 5 according to the specification is a hollow inner area.
Further, the referenced Figure 1 appears to show that the vortex J is offset from the center of the hollow area 5 (arrows J are shown as provided at different angles and at different distances from the center of the area 5.
Thus, even if the optical surface is present in the area 5 there is no support for the limitation of “the clockwise or anticlockwise rotating vortex surrounding a center of the optical surface to be cleaned”.



The applicants also amended claim 23 to recite “generating the clockwise or anticlockwise rotating vortex surrounding a center of the optical surface to be cleaned”.
Such is not supported by the original disclosure.
Please, see the discussion above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 7-11, and 16-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear how the radius of the optical surface can be extended to the junction, which is inside of the cleaning device.
 	

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eineren et al (US 2015/018592) in view of DE 10225151 or Villa-Real (US 2017/0259788).
Eineren et al teach a device and a method.
The device comprises supply elements, channel systems with opening, junctions and nozzles as claimed. The supply element has a hollow inner area. The channel assemblies are disclosed as having circular. The device is disclosed as creating desired flow patterns, including a circular pattern. Eineren et al teach inclination angles as claimed. Eineren et al teach device with multiple channel assemblies. The device is disclosed as suitable to be mounted on a camera. The device also disclosed as comprising two or more supply elements arranged on the top of each other, which can be operated as desired. The device is also disclosed as comprising multiple supply elements designed as a common element. The system comprises a camera and the device, with the device mounted on the camera lens. Eineren et al also teach a holder as claimed. The holder comprises a holding structure and the device. Eineren et al also teach a method. The method comprises application of compressed air or liquid for cleaning. The method is disclosed as conducted in response to determining a degree of contamination been high.
As to the newly introduced limitations of the junctions and their angles:
The claimed junctions are readable at least on parts 304, 316 shown of Figures 3a-c.
See entire document, especially Figures 1a-b, 2, 3a-f, 7a-b8, 10a-c, 12 and the related description and the description at [0010-38], [0042-43], [0057-58], [0066-101], [0105-133], [0155-164], [0168-177], [0183-199].
As to the limitations requiring one element to provide a clockwise rotating vortex and the other element to provide an anti-clockwise rotating vortex:
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].
Further, the use of vortexes with clockwise and anticlockwise rotation is known from DE 10225151. See at least Figure 7.
Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.


As to claims 23-24:
Eineren et al do not specifically teach providing negative pressure.
However, providing negative pressure in cleaning devices, methods to enhance cleaning and to prevent spillage or spreading of the used fluids and contamination in addition to application of pressurized fluids for cleaning was known in the art as evidenced by DE 10225151 and Villa-Real.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide negative pressure in the device/method of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151 and Villa-Real. 
	As to claim 17:
The connecting means and fastening means recited by the claim are readable at least on the means recited by Eineren et al at [0122].
	As to claim 25:
          Eineren et al do not show an embodiment with three supply elements arranged on top of each other on the drawings.
	Eineren et al show two supply elements on top of each other (at least Figure 3c). The referenced embodiment 330 includes the supply elements (members 332). 
	Eineren et al also teach that the referenced embodiment includes one or more members 332 (at least [0122]). Please, note that in paragraph [0122] of Eineren et al also uses number 322 to references the members).
	Thus, the device with three members 322 on top of each other is clearly envisaged from the disclosure of Eineren et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
		 As to the limitation requiring “the device being configured to provide the cleaning fluid and the compressed air simultaneously”:
	First, since the structure of the modified apparatus of Eineren et al would be the same as recited by the claim, the referenced limitation is met by the device of Eineren et al or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
	Further, Eineren et al teach simultaneous delivery of cleaning fluids (at least [0124]. Eineren et al teach the air and liquids as fluids (at least [0067], [0070-72].


Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims allowable.
This is not persuasive.
The arguments directed to the rejections made under 35 USC 112 are not found persuasive because of the reasons provided in the rejections above.
With respect to the art rejection the applicants allege that the Eineren et al do not teach the angle orientation of the junctions with respect to the radius extending from a center of the optical surface to be cleaned to the particular one of the plurality of junctions is less than 180 degrees.
	This is not persuasive.
First, the claims are indefinite and could not be properly understood.
Second, the claims are not supported by the original; disclosure.
Third, in contrast to the applicants’ allegation, Eineren et al teach the inclination angle of the channel and junctions less than 180 degrees with respect to the optical surface and, thus, to any radius thereof. See at least Figures 3a, 3c, 3e, clearly showing the inclination angle of channels 306 with respect to the optical surface (camera) touching the gasket 310 been less than 180 degree. See also Figure 10a, which shows the angle between channels 1015b and the optical surface 1014 and, thus, to any radius thereof been less than 180 degree. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0156596 is again cited to show that cleaning devices for cameras with cleaning elements creating clockwise and anticlockwise vortexes were known. This document shows that flows inside of the structure with openings create clockwise and anticlockwise vortexes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711